IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                     : No. 52 EM 2021
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 SIKWA STEEL                                      :
                                                  :
                                                  :
 PETITION OF: JUSTIN C. CAPEK, ESQ.               :

                                         ORDER



PER CURIAM

       AND NOW, this 19th day of November, 2021, in consideration of the Motion to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Attorney Justin C. Capek should

be granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may

not unilaterally withdraw his or her appearance with respect to a criminal defendant;

rather, a court must determine whether leave to withdraw is warranted). In the event the

court permits Attorney Capek to withdraw, the court is ORDERED to determine whether

Sikwa Steel is entitled to court-appointed counsel for purposes of allocatur review. See

Pa.R.Crim.P. 904(C), (F)(2) (specifying that an indigent petitioner is entitled to court-

appointed counsel relative to a first PCRA petition; further providing that any such

appointment continues through allocatur review).

       The Court of Common Pleas of Philadelphia County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.